Citation Nr: 1623004	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected post-traumatic stress disorder (PTSD), in excess of 50 percent from January 19, 2005.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Boise, Idaho.  

The May 2008 rating decision of the RO effectuated a grant of service connection for PTSD by a February 2008 Board decision, and assigned an initial disability rating of 70 percent from May 31, 2001 to January 19, 2005, and of 
50 percent thereafter, creating a staged rating.  In an October 2008 notice of disagreement, the Veteran specifically disagreed with the 50 percent rating assigned from January 19, 2005 only.  Subsequently, a disability rating in excess of 
50 percent was denied by a January 2009 rating decision.    

Additional evidence in the form of VA treatment records were received within one year of the May 2008 rating decision; therefore, that decision was not final.  The January 2009 rating decision was a readjudication required by the additional evidence.  See 38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  As the Veteran explicitly disagreed only with the 50 percent rating from January 19, 2005, thus limiting the appeal to the 50 percent stage of the rating period, the Board will not address the propriety of the 70 percent rating in effect prior to January19, 2005 because there is no notice of disagreement with the 70 percent stage of the initial rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (stating that, while generally a veteran is presumed to be seeking the highest rating, a veteran can expressly limit an appeal). 

Further, the rating issue on appeal has previously been styled as an entitlement to a higher initial disability rating for the service-connected PTSD in excess of 
50 percent from September 19, 2005.  A review of the evidence of record reflects the 50 percent initial (staged) rating began on January 19, 2005, as styled by the Board above.  As the instant decision grants a 70 percent initial disability rating for PTSD from January 19, 2005, instead of September 19, 2005, there is no prejudice to the Veteran.  

One of the issues certified to the Board was whether there was clear and unmistakable error in the May 2008 rating decision that "reduced" the Veteran's rating for PTSD; however, as discussed above, the assignment of the 50 percent rating from January 19, 2005 was part of a staged rating assigned in the May 2008 rating decision.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, it was not a "reduction" as defined by VA regulations.  Further, a claim for clear and unmistakable error is only applicable to rating decisions that have become final.  
38 C.F.R. § 3.104 (2015).  As the May 2008 rating decision is currently on appeal, it did not become final; therefore, there can be no issue of clear and unmistakable error in the May 2008 rating decision, so the Board has removed that issue from the appeal.

This case was previously before the Board in August 2014, where the Board remanded the issue on appeal for additional development, to include obtaining a new VA examination.  A September 2014 VA examination report reflects the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the August 2014 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal from January 19, 2005, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, mild memory loss, suspiciousness, paranoia, isolation-seeking behavior, depression, anxiety, hypervigilance, intrusive thoughts, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

2.  For the entire rating period on appeal from January 19, 2005, the Veteran's PTSD was not characterized by total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from January 19, 2005, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,
 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 
38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in January 2008 and September 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Rating for PTSD from January 19, 2005

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)." 

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
50 percent disability rating assigned from January 19, 2005.  At a July 2010 hearing before a decision review officer, the Veteran contention was that the service-connected PTSD should be rated 70 percent, as rated for the period prior to January 19, 2005, rather than the 50 percent rating assigned for the period from January 2005.  (While the staging of the rating to 50 percent for this period was expressed in terms of having been "reduced," as explained above, this is an initial disability rating of two stages, but is not a reduction decision/restoration issue as the staging of the rating is the question currently on appeal and not subject to a final decision with a later "reduction.")  

The Veteran testified at the July 2010 hearing that symptoms of a psychiatric disability have remained the same since 2005, which included suicidal thoughts treated with medication.  See July 2010 hearing transcript.  

An October 2005 VA treatment record reflects the Veteran reported feeling depressed and hopeless, and denied suicidal thoughts.  The VA examiner assessed a depressed and anxious mood, as well as thought content that included helplessness, hopelessness, and obsessions.  

A January 2006 treatment record reflects the Veteran reported depression, sleep impairment, weekly nightmares, intrusive thoughts twice per week, and denied flashbacks or suicidal or homicidal ideation.  The VA examiner assessed a depressed and anxious mood with coherent speech.  The VA examiner noted a thought content of unworthiness, helplessness, hopelessness, and obsessions, as well as an October 2005 GAF score of 58.  The VA examiner did not discern delusions.  

A May 2006 Spokane, Washington, Vet Center letter reflects a licensed clinical social worker assessed the service-connected PTSD manifested as "tangential thoughts and unusual ideas."  

An October 2007 VA treatment record reflects self-reports of daily intrusive thoughts, nightmares, depression, and a lack of energy or motivation.  The VA examiner noted the Veteran isolated himself, had no friends, and noted a recent GAF score of 58.  A May 2007 VA treatment record reflects the Veteran reported feeling constantly on guard, watchful, and was easily startled, and felt detached from others, activities, or surroundings.  An April 2007 VA treatment record reflects self-reports of depression, weekly nightmares, and intrusive thoughts two to three times per day.  The VA examiner assessed a cooperative attitude, orientation to person, time, and place, coherent speech, and a dysphoric mood.  The VA examiner did not discern hallucinations or delusions.  

A March 2008 VA treatment record reflects reports of feeling less anxious and less depressed after being recently granted service connection for PTSD.  The Veteran also reported daily intrusive thoughts, suicidal thoughts, and nightmares three times per week.  The Veteran denied flashbacks and current suicidal or homicidal ideation.  The VA examiner noted a GAF score of 55 assigned in October 2007.  

The Veteran underwent a VA examination in January 2008.  At the January 2008 VA examination, the Veteran reported chronic sleep impairment, intrusive thoughts, depression, and anxiety, and denied having any friends or belonging to any organization.  The Veteran also reported spending the majority of his time "secluded on his 20 acre property."  Upon examination, the January 2008 VA examiner assessed depression, anxiety, paranoia, normal speech and thought, and noted that the Veteran endorsed a history of suicidal thoughts.  The January 2008 VA examiner assigned a GAF of 45-50.  

A June 2009 VA treatment record reflects the Veteran reported anxiety, depression, and denied flashbacks and suicidal or homicidal ideation.  The VA examiner noted a May 2009 GAF score of 48, a normal thought processes and did not discern hallucinations or delusions.   

At a July 2010 hearing before a decision review officer, as discussed above, the Veteran testified that symptoms of a psychiatric disability had remained the same since 2005, which included suicidal thoughts treated with medication.  See July 2010 hearing transcript.  The Veteran's sister also testified that the Veteran isolated himself on a 20 acre property, did not have a social life or belong to any organization, and had no friends.  See July 2010 hearing transcript.  

A May 2011 VA treatment record reflects a recent GAF score of 50.  The May 2011 VA treatment record also reflects the Veteran reported irritability, sleep impairment, hypervigilance, extremely disturbing memories, thoughts, or images, an extreme loss of interest in activities, and feeling emotionally numb.  

A December 2012 VA treatment record reflects the VA examiner wrote the Veteran had suicidal thoughts and felt hopeless.  A July 2012 VA treatment record reflects the Veteran reported wanting to "blow my brains out at the flag pole."  The July 2012 VA examiner noted that "a history of isolation and withdrawal are hard to fake."  A January 2013 VA examiner wrote the Veteran's suicidal ideation was "about the same: obsessive thoughts, but no plans/intent/impulsivity."  The January 2013 VA examiner assessed "stable severe-extreme symptoms" of the service-connected PTSD.  

At the September 2014 VA examination, the Veteran reported nightmares, chronic sleep impairment, daily intrusive thoughts, depression, living on a secluded 20 acre property, watching television for approximately 10 hours per day, having one close friend, and denied participation in any organization.  Upon examination, the September 2014 VA examiner assessed hyperviligence, sleep disturbances, avoidance of people, places, conversation or activities, PTSD symptoms that caused significant distress or impairment in social, occupation, or other important areas, depressed mood, anxiety, suspiciousness, mild memory loss, and suicidal ideation.  The September 2014 VA examiner opined that the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity, and no GAF score was assigned.  

Various VA treatment records from 2011 to 2016 reflect reports of nightmares, recurrent and intrusive distressing recollections, efforts to avoid activities, places, or people, and GAF scores of 48, 49, 50, and 52. 

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from January 19, 2005, the evidence is at least in equipoise as to whether PTSD manifested as occupational and social impairment, with deficiencies in most areas, as described for a higher 70 percent rating under Diagnostic Code 9411.  The Board finds that the serviced-connected PTSD has resulted in chronic sleep impairment, mild memory loss, suspiciousness, paranoia, isolation-seeking behavior, depression, anxiety, hypervigilance, intrusive thoughts, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  See 38 C.F.R. § 4.130.

The January 2008 and September 2014 VA examination reports reflect occupational and social impairment manifested as paranoia, isolation-seeking behavior, daily intrusive thoughts, mild memory loss, anxiety, depression, chronic sleep impairment, suspiciousness, and hyperviligence.  The September 2014 VA examiner noted that the symptoms of the service-connected PTSD caused significant distress or impairment in social, occupation, or other important areas.  Further, numerous VA treatment records, as well as various lay statements from the Veteran, reflect occupational and social impairment manifested as suicidal ideation.  Specifically, at the July 2010 hearing before a decision review officer, as discussed above, the Veteran testified that symptoms of a psychiatric disability had remained the same since 2005, which included suicidal thoughts treated with medication.  See July 2010 hearing transcript.  The July 2012 VA treatment record reflects the Veteran reported wanting to "blow my brains out at the flag pole," and a January 2013 VA examiner noted obsessional suicidal ideation.  

The September 2014 VA examination report provides a specific assessment of the level of occupational and social impairment due to the PTSD (occupational and social impairment with reduced reliability), and identifies underlying symptomatology and impairments that cause the occupational and social impairment.  While the Board has weighed and considered the VA examiner's assessment, the ultimate determination as to the level of occupational and social impairment due to symptoms is an adjudicative determination.  The Board has considered the examination report assessment on this question, but in light of the other evidence of record, including the numerous VA treatment records and the January 2008 VA examination which identify suicidal ideation, as well as GAF scores, the Board finds the September 2014 VA examiner's overall assessment as to degree of occupational and social impairment is of lesser probative value compared to these assessments.  

The Board has additionally weighed and considered the GAF scores during the initial rating period, which have varied between 45 and 58.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores of 41 to 50 signify serious symptoms or any serious impairment in social, occupational, or school functioning.   See DSM-IV at 46-47.  As the most consistent GAF scores from 45 to 58 denote moderate to serious symptoms, when read together with the other evidence of record, they reflect that the Veteran experiences occupational and social impairment in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411 for the initial rating period of January 19, 2005.  38 C.F.R. § 4.130.  Accordingly, the Board finds that, for the initial rating period from January 19, 2005, the severity of the Veteran's occupational and social impairment and symptoms due to service-connected PTSD more nearly approximates the criteria a higher 70 percent disability rating.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that, for the initial rating period on appeal from January 19, 2005, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from January 19, 2005, the record does not indicate total occupational and social impairment, including no symptoms suggestive of total occupational and social impairment, including such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, a review of the relevant lay and medical evidence, including VA treatment records, the January 2008 and September 2014 VA examination reports, and the Veteran's lay statements, does not reveal that the Veteran has experienced total occupational and social impairment.  

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for a psychiatric disability under 38 C.F.R. § 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment based on symptoms which fall within the diagnostic criteria for a 70 percent rating for the relevant time period on appeal.  The Veteran's service-connected PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including chronic sleep impairment, mild memory loss, suspiciousness, paranoia, isolation-seeking behavior, depression, anxiety, hypervigilance, intrusive thoughts, and suicidal ideation, and GAF scores ranging from 45 to 58.        

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's service-connected disabilities include PTSD, diabetes mellitus, and tinnitus.  


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD from January 19, 2005 is granted. 


REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the Veteran's service-connected disabilities include PTSD, diabetes mellitus, and tinnitus.  A March 2010 VA diabetes mellitus examination report reflects the Veteran reported retiring in 2009 as a "business man," and that the VA examiner noted the "cause of retirement" was "eligible by age or duration of work."  In an October 2010 statement, the Veteran, through the representative, advanced losing an industrial catering business and a commercial pilot's license due to the severity of the service-connected PTSD.  At the July 2010 hearing before a decision review officer, the Veteran testified to not working since 2005 due to symptoms of the service-connected PTSD.  At a September 2014 VA examination, the Veteran reported he had stopped working due to the service-connected PTSD because "I just couldn't be dependable because of the pills I take from VA."  The September 2014 VA examiner did not assess whether the service-connected PTSD impacted the ability to work.  

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the higher initial rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


